MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                            FILED
      regarded as precedent or cited before any
                                                                  Mar 08 2017, 9:25 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                          CLERK
                                                                   Indiana Supreme Court
      estoppel, or the law of the case.                               Court of Appeals
                                                                        and Tax Court




      ATTORNEY FOR APPELLANT
      James A. Hanson
      Fort Wayne, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Bruce R. VandeZande,                                     March 8, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A03-1607-CC-1661
              v.                                               Appeal from the Allen Superior
                                                               Court
      Market Ready,                                            The Honorable Stanley A. Levine,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               02D03-1409-CC-2161



      Bailey, Judge.



                                          Case Summary
[1]   Bruce R. VandeZande (“VandeZande”) incurred a debt with Market Ready, an

      Ohio-registered trade name used by Daniel H. Letzer (“Letzer”). Letzer

      Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CC-1661 | March 8, 2017   Page 1 of 6
      proceeded as plaintiff under the name Market Ready, and filed a collection suit

      against VandeZande. The trial court entered summary judgment on Market

      Ready’s claims, and VandeZande filed a motion under Indiana Trial Rule 60 to

      set aside the judgment. The trial court denied the motion, and VandeZande

      appealed.


[2]   We affirm.



                                                    Issue
[3]   VandeZande presents one issue for our review, which we restate as whether the

      trial court erred in denying VandeZande’s motion to set aside the judgment

      because Letzer’s use of a trade name registered in Ohio, but not Indiana,

      deprived the trial court of jurisdiction.



                            Facts and Procedural History
[4]   On September 29, 2014, Market Ready filed a complaint against VandeZande

      seeking judgment on an unpaid account balance of $11,017.57. The debt had

      been incurred by BVZ, Inc., an administratively-dissolved Indiana corporation

      under whose name VandeZande conducted business. In his answer,

      VandeZande alleged, among other facts, that Market Ready lacked capacity to

      file suit because the Market Ready trade name, registered in Ohio to Letzer,

      had not been registered in Indiana. VandeZande’s answer acknowledged the

      debt, but alleged that Market Ready/Letzer had improperly refused tendered

      payments.
      Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CC-1661 | March 8, 2017   Page 2 of 6
[5]   On October 26, 2015, Market Ready filed a motion for summary judgment on

      the claim together with designated evidentiary materials. On December 14,

      2015, the trial court granted Market Ready’s motion and entered judgment

      against VandeZande for $11,017.57 plus court costs.


[6]   On May 16, 2016, VandeZande filed a motion to set aside the judgment under

      Indiana Trial Rule 60. As grounds for relief, VandeZande restated his

      contention that Market Ready was not a registered trade name for any active

      business in Indiana, noted that there had nevertheless been no amendment of

      the pleadings, and argued that as a result the suit was not filed by a real party in

      interest under Trial Rule 17. On that basis, VandeZande argued that the

      judgment against him was void, and moved the court to set aside the judgment

      and dismiss the case. Market Ready responded, claimed that VandeZande’s

      motion was untimely and had been defectively served upon Market Ready, and

      requested that the trial court deny the motion.


[7]   The trial court denied Market Ready’s motion on June 8, 2016. This appeal

      ensued.



                                Discussion and Decision
[8]   VandeZande appeals the trial court’s denial of his motion to set aside the

      judgment under Rule 60(B). We review a trial court’s grant or denial of such

      motions under an abuse of discretion standard. Waterfield v. Waterfield, 61

      N.E.3d 314, 323 (Ind. Ct. App. 2016), trans. denied. An abuse of discretion


      Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CC-1661 | March 8, 2017   Page 3 of 6
       occurs when the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances before it, or when the trial court errs on a matter of

       law. Id.


[9]    We note as well that Market Ready did not file an appellee’s brief. When an

       appellee fails to file a brief, we will not undertake the burden of developing an

       argument on his behalf. Geico Ins. Co v. Graham, 14 N.E.3d 854, 857 (Ind. Ct.

       App. 2014). Thus, we may reverse upon a showing of prima facie error, that is,

       error at first sight, on first appearance, or on the face of it. Id. Even under the

       prima facie error rule, however, we are obligated to correctly apply the law to the

       facts to determine whether reversal is required. Id. We will affirm if the

       appellant is unable to establish prima facie error. Id.


[10]   Here, VandeZande claims that Market Ready, a trade name for Letzer’s

       business registered in Ohio but not in Indiana, was an improper party to pursue

       the claim, and thus the trial court lacked subject matter jurisdiction necessary to

       adjudicate the case. VandeZande directs us, in particular, to Miller’s Estate v. St.

       Joseph County Home, 119 Ind. App. 437, 87 N.E.2d 886 (1949), and

       interpretations of that case’s rule in our sister states.


[11]   In Miller’s Estate, the St. Joseph County Home filed a claim seeking

       reimbursement from the estate of Jerome Miller. The court observed, “St.

       Joseph County Home is not a legal entity of any kind. It is merely the name of

       a place. It therefore lacks the right or power to maintain in [sic] action.” Id. at

       439. Moreover, the court observed that the cause of action at issue was a


       Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CC-1661 | March 8, 2017   Page 4 of 6
       statutory one, and St. Joseph County Home was not a statutory legal entity

       with standing under the applicable statute. Id. Miller’s Estate and the authorities

       upon which it relied preceded our state’s implementation of notice pleading,

       and addresses the problem of “a nonexistent plaintiff”—that is, an

       unincorporated piece of real estate cannot be a plaintiff. Id. at 440.


[12]   In Parker v. Rod Johnson Farm Serv., Inc., Parker appealed a judgment against

       him in an action where Rod Johnson Farm Service, a corporation, did not

       include the “Inc.” at the end of its name. 179 Ind. App. 190, 191, 384 N.E.2d

       1129, 1131 (1979). Addressing then-effective Indiana corporation statutes, this

       Court observed that a corporation was legally obligated to suffix an “Inc.” to its

       name and that registration of trade names for business was required by statute.

       Id. The court observed that the purpose of these statutory provisions was “to

       protect the public from fraud and imposition by preventing a corporate entity

       from concealing its identity.” Id. at 192, 1131. Noting from the record that

       Parker “had no question regarding the identity of the corporate entity,” id., the

       court concluded that Ron Johnson Farm Service Inc. could properly bring an

       action “made in the slightly different name of its predecessor.” Id. at 193.


[13]   Here, Market Ready was not registered to Letzer as a trade name in Indiana.

       However, our review of the record discloses that even in his answer to the

       complaint, VandeZande had no question that Market Ready was, in fact,

       Letzer: “Defendant … acknowledges that the appropriate legal person to act as

       Plaintiff in this action is Daniel H. Letzer, who is also the Agent/Registrant of

       the Registered Trade Name ‘Market Ready.’” (App’x Vol. 2 at 11.) Unlike

       Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CC-1661 | March 8, 2017   Page 5 of 6
       Miller’s Estate, there is a legal entity—namely Letzer—who operates what is

       apparently a sole proprietorship with an assumed name in Ohio. As in Parker,

       there is no confusion or risk of fraud in a recovery inuring to Market Ready.


[14]   We accordingly find no error in the trial court’s order denying VandeZande’s

       motion to set aside the judgment.


[15]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CC-1661 | March 8, 2017   Page 6 of 6